Citation Nr: 0615588	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  00-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to December 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1999 rating decision by the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2001 and July 2003 the Board remanded the claim for 
further development.  

It is noteworthy that the veteran has psychiatric disability 
entities other than PTSD diagnosed.  The rating decision on 
appeal (and development of the matter for appellate review) 
did not encompass matters of service connection for such 
other psychiatric disabilities; and this decision, likewise, 
is limited to the matter of service connection for PTSD.   


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided what was thought to be content-complying notice 
by letters from the RO in February 2002.  This letter 
explained the evidence necessary substantiate the claim and 
VA's and the veteran's responsibilities in claims 
development.  Also, while it did not advise the veteran 
verbatim to submit any evidence in his possession, it 
informed him of the evidence necessary to substantiate the 
claim and asked him to submit or identify (for VA to obtain) 
any such evidence.  This was equivalent to asking the veteran 
to submit anything pertinent.  Although the veteran was not 
provided notice regarding criteria for rating the disability 
at issue and effective dates of awards (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), such notice would only 
be relevant if the benefits sought were being granted.  The 
veteran was given ample time to respond, and the case was 
readjudicated, after VCAA notice was given.  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained.  He was 
afforded VA psychiatric evaluations in May 1999, April 2003 
and November 2005.  Regarding verification of the veteran's 
alleged stressors in service, the RO obtained unit histories 
from July/August 1968 that showed that the veteran's unit had 
sustained enemy attack during that time frame.  Consequently, 
the RO determined that the veteran had engaged in combat 
while serving in Vietnam and determined that further stressor 
verification was not necessary.  The undersigned finds that 
the RO's combat determination was a reasonable interpretation 
of the evidence.  VA's duty to assist the veteran in the 
development of facts pertinent to his claim is met.  He is 
not prejudiced by the Board's proceeding with appellate 
review of the merits of the claim at this time.  

II.  Factual Background

Service personnel records show that the veteran served in 
Vietnam as a Field Artillery Batteryman from August 1967 to 
June 1968.  Service medical records do not reveal any mental 
health treatment or psychiatric diagnoses.  On service 
entrance and separation examinations psychiatric evaluation 
was normal.   

An April 1999 VA progress note shows diagnoses of 
polysubstance abuse, Mood Disorder NOS, rule out PTSD and 
intermittent explosive disorder.  The veteran was noted to 
have a history of PTSD in that he had flashbacks of Vietnam 
events.  

A May 1999 psychological consultation performed by a 
psychology technician showed a diagnostic assessment of 
polysubstance dependence and other substance induced mood 
disorder.  Mental status examination showed depressed mood 
with restricted affect.  Thought process was slightly 
tangential.  Psychological testing showed that the veteran 
experienced difficulties with attention, concentration and 
short term memory after brief distractor task.  BDI-II 
testing also showed a score in the severe range of depressive 
symptomatology.  

A May 1999 VA progress note shows diagnostic impressions of 
Depression NOS and Substance Abuse.  PTSD was also noted, 
although some illegible writing in front of the "PTSD" 
notation made it unclear whether it was considered as an 
actual or possible diagnostic impression.  The veteran noted 
that he was feeling worse after a trial of Tegretol with 
increased depression, anger, frustration and weakness, and an 
unsteady gait.  There was no change in his flashbacks.  
Mental status examination revealed depressed mood and 
irritable affect.  A separate May 1999 VA progress note shows 
similar diagnostic impressions and mental status, and notes 
that the veteran had a history of PTSD like flashbacks.   

On VA psychiatric examination in May 1999 the diagnoses were 
generalized anxiety disorder, depressive disorder not 
otherwise specified (NOS) and alcohol and cannabis 
abuse/dependence.  The veteran reported that his nerves had 
not been so good and that people and things bothered him.  He 
left his four year job as a meat cutter three years prior 
because of nerves.  His wife reported that she had seen him 
change gradually since October 1998.  He was not a trusting 
person and had sudden mood swings.  Some days he wanted her 
to stay away from him.  He could not even deal with his own 
family and he was sometimes depressed and anxious.  Prozac 
helped with symptoms of rage but he had nightmares and 
screamed and hollered and did not deal well with people.  The 
examiner found the veteran's mood and affect somewhat anxious 
and depressed.  

In a June 1999 addendum to the May 1999 VA psychiatric 
examination report, the examiner added that the veteran did 
not give a history that would unequivocally suggest a PTSD 
diagnosis and a review of the claims file did not show 
records which would satisfy criteria needed for a PTSD 
diagnosis.  Although the veteran's wife reported that the 
veteran had nightmares, it was noteworthy that the veteran 
himself attributed his initial insomnia to cramps.  
Consequently, the examiner found that based on the 
information available, the veteran did not meet the criteria 
needed for a diagnosis of PTSD.  

In a July 1999 letter the veteran reported several alleged 
stressor events related to his Vietnam service.  These 
included killing a Vietnamese national who had killed the 
veteran's bunkermate while on guard duty; having fellow 
marines injured by Vietnamese children who blew themselves up 
with hand grenades; lying in the open unable to move next to 
the howitzer he had been manning for 30 minutes while 
Vietnamese mortar rounds were shot at his position around 
April 1968; and learning that a good portion of his company 
was wiped out only months after he left Vietnam.  He reported 
that nightmares and flashbacks had been with him since his 
tour of duty in Vietnam, and that he had memory problems, 
extreme nerve problems, frequent nightmares and constant 
flashbacks.   He had rages, depression and episodes of 
shaking, pulling his hair out, and beating his head against 
the wall.  He could not even be around his children or 
grandchildren for any length of time and had bouts of 
depression for days or even weeks on end. 

A July 1999 VA nurses' note shows diagnostic impressions of 
anxiety state NOS and history of polysubstance abuse.  A 
subsequent September 1999 social worker's note shows no 
diagnostic change on any axis.  The veteran admitted to 
feelings of anxiety and depression, and his affect was flat 
with little to say.  

An October 1999 VA psychiatric visit with a psychiatric 
resident produced a diagnostic impression of anxiety 
disorder, rule out PTSD, generalized anxiety disorder vs. 
panic disorder.  The veteran's wife reported that the veteran 
had almost nightly nightmares and that she had awakened to 
find the veteran outdoors, patrolling the perimeter.  The 
veteran also had flashbacks to his time in Vietnam.  The 
veteran continued to have deep depressions lasting several 
days where he withdrew and did not talk to anyone.  This 
would occur about once a month.  Mental status examination 
showed that the veteran's mood was dysphoric and anxious.  

A December 2000 private psychological evaluation produced 
diagnoses of chronic PTSD, Bipolar I disorder with psychotic 
features, alcohol dependence, marijuana dependence and 
history of amphetamine dependence.  The veteran reported that 
his sleep waxed and waned.  He would fall asleep in a fairly 
short period of time, but then voices would wake him up.  He 
described manic episodes with racing thoughts and spending 
and drinking sprees.  He described feelings of helplessness 
and hopelessness and auditory hallucinations that began years 
ago.  He did not recognize the voices, but they were male and 
told him to walk out into the street and kill himself.  The 
veteran also described post traumatic stress syndrome and 
stated that he was in treatment at the Jackson VA for it.  He 
had flashbacks to Vietnam and dreams about it.  When asked, 
he also described a startle reflex and intrusive thoughts.  
Mental status examination showed depressed mood, patchy 
memory and fair to poor judgment.  The examiner commented 
that he believed the veteran was suffering from PTSD stemming 
from his combat experience in Vietnam.  He also felt that the 
veteran had been bipolar as he adequately described manic 
episodes.  Further, the veteran's substance abuse appeared 
typical of many people who underwent PTSD.  

A December 2000 private medical examination report shows a 
diagnosis of psychiatric disorder that may have been a 
combination of anxiety, depression and post-traumatic stress, 
with some psychotic features.  The veteran reported that he 
frequently heard voices asking him what he was doing and 
telling him to walk the perimeter.  He also indicated that he 
was very stressed upon learning that his unit in Vietnam was 
completely wiped out one year after he left the country.  

A January 2001 Social Security Disability and Transmittal 
document showed a primary diagnosis of chronic PTSD and a 
secondary diagnosis of Bipolar I disorder with psychotic 
features.  The veteran was deemed to be disabled since 
September 1997.      

A March 2002 VA nurses note shows diagnostic impressions of 
major depressive disorder and PTSD.  The veteran's mood and 
affect were depressed and sad.  He stated that he last used 
methamphetamines and marijuana two weeks prior.  

A May 2002 follow-up visit with a psychiatric resident 
revealed diagnoses of major depressive disorder, PTSD, 
cannabis dependence, alcohol dependence and amphetamine 
abuse.  The veteran complained of anxiety and depression and 
stated that he last used methamphetamines and marijuana and 
drank beer a week prior.  His mood was depressed and anxious, 
and his affect was appropriate with normal speech and linear 
thoughts.  A subsequent November 2002 visit with a student 
and psychiatric resident produced diagnoses of major 
depressive disorder, moderate, recurrent, alcohol dependence 
in remission, cannabis and amphetamine use and a noted 
incorrect history of bipolar disorder (with the resident 
explaining that the veteran's mood disorder was actually 
substance induced).  The veteran reported poor energy, 
anhedonia, worthlessness and poor memory and concentration.  
He denied any history of psychosis or elevated mood outside 
the context of substance usage.  It was noted that he had 
received an incorrect diagnosis of bipolar disorder long ago, 
at a time when he was taking methylamphetamine.  Mental 
status examination showed down mood, euthymic/flattened 
affect and decreased focus. 

On VA psychiatric examination in April 2003, the diagnoses 
were schizoaffective disorder, anxiety disorder NOS, alcohol 
dependence in prolonged remission and marijuana and 
amphetamine abuse.  The veteran reported that his anxiety was 
brought on by scenes of war (on TV etc.) which brought 
memories of Vietnam.  He also reported auditory and visual 
hallucinations.  He would see camouflaged people in the 
cutover near his house watching him and hear them talking.  
He reported shooting and killing 3 or 4 of them in the past 3 
to 4 months.  His wife reported that he often got up at night 
to guard the perimeter of the house and she would hear him 
firing gunshots in the night.  The veteran reported 
significant drug and alcohol use, including cannabis and 
crystal methamphetamine.  Mental status examination showed 
slowed psychomotor activity, blunted and depressed mood, 
tangential and illogical thought processes, delusions, 
auditory, visual and olfactory hallucinations and suicidal 
and homicidal ideation.  The examiner commented that the 
veteran was severely psychotic, depressed and acting out on 
the basis of hallucinations and paranoid delusions.  He had 
severe occupational and social impairments because of 
schizoaffective disorder that had not improved much despite 
medication.  The examiner recommended inpatient 
hospitalization; but the veteran refused, so intensive 
medicine monitoring and therapy was recommended.  He had 
anxiety symptoms and some symptoms of PTSD but not enough to 
meet the criteria for the PTSD diagnosis.  The anxiety 
symptoms were related to Vietnam combat but the 
schizoaffective disorder did not appear to be service-
connected.
 
On VA examination in November 2005, the examiner reviewed the 
claims file and conducted a clinical interview with the 
veteran.  The veteran reported that in Vietnam he was an 
artillery gunner.  He claimed that he had had PTSD symptoms 
for years, and indicated that upon returning from Vietnam he 
did not tell people about himself and Vietnam and did not 
take care of himself.  He recounted two stressor events: One 
(described in a July 1999 letter) involved a buddy falling 
asleep during night guard duty.  A VC breached the perimeter 
and the veteran shot him, leading the VC to fall on him with 
his bayonet injuring the veteran's leg.  The other involved a 
friend dying during an attack on the veteran's platoon one 
month before the friend was to complete his tour of duty.  
The veteran indicated that he did not incur any other 
injuries while in Vietnam, but remembered hard physical work 
and seeing people killed, mutilated, and wounded.  He 
reported poor sleep with initial insomnia and middle 
insomnia.  When he would lie down to fall asleep he would 
think about people who got killed in Vietnam.  He also had 
nightmares about two or three times per week but was not sure 
about the content of the nightmares.  He was also not able to 
explain whether he had flashbacks and indicated that loud 
sounds such as firecrackers or gunshot sounds did not bother 
him "even a bit."  However, he did indicate that diesel 
fuel reminded him of burning villages in Vietnam and made him 
want to go crazy.  A brush burning smell also brought back 
memories of Vietnam.  He was not on any current psychiatric 
medication for Vietnam related issues, and was not attending 
any Vietnam group or trauma recovery program.  He stayed away 
from society as much as he could and described his mood as 
frustrated with some manic symptomatology.  

The veteran indicated that he kept weapons everywhere for 
protection including knives and guns under his pillow and in 
a corner.  He believed that there were about 50 very short 
people living in the woods near his house, watching him all 
the time.  They were disciplined and highly trained military 
looking indivduals who wore high tech gear and camouflage.  
They lived in the trees and walked on the grass without 
leaving much evidence except stomped grass.  The veteran 
indicated that he shot at them but they would not get hurt.  
They used an elevator to go up a tree and they lived in a 
half shell cocoon-like shaped nest.  The veteran had been 
watching them over a period of years and indicated that you 
could not tell whether they were there unless you watched 
them.  The veteran stated that these individuals would not 
hurt him.  

The veteran reported feeling nervous and anxious at times and 
indicated that he consumed methamphetamine as much as he 
could, a minimum of three times per week, as it helped him 
manage his psychiatric symptoms.  He heard voices 
occasionally such as someone talking or having a conversation 
in a low whispering voice.  Mental status examination showed 
that the veteran appeared tense and anxious with restricted 
affect and depressed mood.  He had delusions and paranoid 
thoughts and his insight and judgment were poor.  The 
examiner commented that the veteran needed further treatment 
and evaluation before it could be determined whether he could 
be given a bipolar disorder diagnosis.  Even though he had a 
family history of bipolar disorder and suicide in his sister, 
it was not known whether she had any substance abuse causing 
the suicide and/or psychiatric symptomatology.  The veteran 
was encouraged to talk to his doctors about his 
methamphetamine dependence and related psychiatric disorder.  
The diagnosis was methamphetamine substance dependence 
causing psychosis.             

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

In any claim seeking service connection, a threshold 
requirement that must be satisfied is that there must be 
competent evidence (a medical diagnosis) that the veteran 
actually has the disability for which service connection is 
sought.  38 U.S.C.A. §§ 1110, 1131; See also Hickson v.West, 
12 Vet. App. 247 (1999).  Here, the weight of the evidence is 
against a finding that the veteran currently has PTSD.  The 
December 2000 private psychological evaluation did show PTSD 
as one of the veteran's actual psychiatric diagnoses as did 
VA mental health records from March and May 2002.  However, 
all three VA psychiatric examinations of record, including 
the most recent November 2005 examination, specifically found 
that the veteran's symptomatology did not meet the criteria 
for PTSD.  The May 2003 examiner found some symptoms but not 
enough to meet the PTSD diagnosis and the November 2005 
examiner, after specifically reviewing the veteran's claims 
file, found that the veteran's psychiatric pathology was 
primarily characterized by mood disorder and psychosis most 
likely  resulting from methamphetamine dependence/abuse.  
Additionally, the most recent VA outpatient treatment report 
of record, from November 2002, also did not show a diagnosis 
of PTSD; the diagnoses given were major depressive disorder, 
alcohol dependence in remission and cannabis and amphetamine 
use.  In sum, while the record contains some medical evidence 
of a PTSD diagnosis, it is outweighed by the more recent and 
more substantial medical evidence showing no PTSD diagnosis, 
but instead showing psychiatric disability that is primarily 
substance abuse induced.  This latter evidence includes the 
most recent VA examination where the examiner specifically 
reviewed the veteran's claims file before arriving at his 
conclusion.

In the absence of proof that the veteran now actually has 
PTSD, there is no valid claim for service connection for such 
disability.  See 38 C.F.R. § 3.304(f), Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  The preponderance of the evidence 
is against the veteran's claim, and it must be denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


